Exhibit 99.1 SEAWORLD ENTERTAINMENT, INC. ANNOUNCES DENISE GODREAU JOINS THE COMPANY AS CHIEF MARKETING OFFICER ORLANDO, Fla., Jan. 4, 2017 – SeaWorld Entertainment, Inc. (NYSE: SEAS), a leading theme park and entertainment company, today announced that Denise Godreau has joined the company as Chief Marketing Officer. Godreau brings extensive industry experience in driving global brand strategy, digital marketing and technology, and revenue generation. "We are looking forward to the leadership and experience Denise brings to our marketing team," said Joel Manby, President and Chief Executive Officer of SeaWorld Entertainment, Inc."She will be focused on driving increased visitation and communicating the company brand in a meaningful way to help us deliver on our strategic business plan." Denise Godreau has been a senior executive in notable companies in hospitality and entertainment for more than 20 years. She has worked at Fortune 500 and startup companies, in the US and abroad, developing a deep understanding of the global consumer and marketplace.
